                 Case 18-10475-LSS         Doc 17      Filed 02/11/19         Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
                                       DELAWARE DIVISION



IN RE:                                             §    Chapter 11
                                                   §
The Walking Company                                §    Case No. 18-10475-LSS
                                                   §
         Debtor(s)                                 §    Jointly Administered



                     TAXING AUTHORITY’S NOTICE OF WITHDRAWAL
                              OF PROOF OF CLAIM NO. 1


         YOU ARE HEREBY NOTIFIED that Harris County’s claim no. 1 in the amount of $22,783.18 is hereby

WITHDRAWN. The taxes are paid.

         Date: February 11, 2019

                                                Respectfully submitted,

                                                LINEBARGER GOGGAN
                                                BLAIR & SAMPSON, LLP


                                                /S/ John P. Dillman
                                                JOHN P. DILLMAN
                                                State Bar No. 05874400
                                                TARA L. GRUNDEMEIER
                                                State Bar No. 24036691
                                                Post Office Box 3064
                                                Houston, Texas 77253-3064
                                                (713) 844-3400 - Telephone
                                                (713) 844-3503 - Telecopier

                                                Counsel for Harris County et al.
                  Case 18-10475-LSS              Doc 17       Filed 02/11/19         Page 2 of 2
                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE
                                          DELAWARE DIVISION


IN RE:                                                    §     Chapter 11
                                                          §
The Walking Company                                       §     Case No. 18-10475-LSS
                                                          §
          Debtor(s)                                       §     Jointly Administered


                                       CERTIFICATE OF SERVICE


         I hereby certify that a true and correct copy of the above and foregoing Taxing Authorities’ Notice of
Withdrawal of Proof of Claim No. 1 was served via electronic means if available, otherwise by regular, first class mail
upon the following entities on February 11, 2019




Debtor(s)

The Walking Company
25 W. Anapamu
Santa Barbara, CA 93101

Attorney in Charge for Debtor(s)

James E. O'Neill
Pachulski Stang Ziehl & Jones LLP
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, DE 19899-8705

Trustee

United States Trustee
Office of the United States Trustee
J. Caleb Boggs Federal Building
844 King Street, Suite 2207
Lockbox 35
Wilmington, DE 19801


                                                                         /S/ John P. DIllman
                                                                         John P. Dillman
